DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on May 23, 2022 was received. Claims 1-3 and 9 were amended, claim 7 was cancelled and claims 17-28 were newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 23, 2022.

Claim Rejections - 35 USC § 112
The rejections of claims 2-3 as indefinite under 35 USC 112(b) are withdrawn because Applicant suitably amended the claims to remove the indefinite subject matter.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Xu et al. (US 2018/0163290) on claims 1-2, 4 and 6-9 are withdrawn because Applicant amended claim 1 to include the subject matter of cancelled claim 7 in addition to a new requirement that the second region has a thickness greater than the first region, which the embodiment of Xu et al. which previously read on claim 7 does not disclose. 

Claims 1, 4, 8-9, 24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek (US 2017/0179390).
Regarding claim 1: Baek discloses a mask assembly having a mask frame (110) and a mask (130) disposed on the frame, the mask (130) having a first pattern portion (211), a second pattern portion (212) and a third pattern portion (213) each having a plurality of first holes (214), second holes (215) and grooves (216)which are all through holes, where the grooves (216) are smaller in size than the first holes (214) such that the third pattern portion (213) and the grooves (216) can be considered to be a second region and first auxiliary pixel openings, respectively (pars. 37, 55, figures 2-4). Baek also shows that the first pattern portion (211) and the third pattern portion (213) can be considered to be characterized by different thicknesses, as shown in the annotated portion of figure 4 below, such that the thickness of the third pattern portion (213) is greater than that of the first (211).
[AltContent: arrow][AltContent: textbox (Additional outer thickness T3)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    104
    343
    media_image1.png
    Greyscale

[AltContent: textbox (Thickness of the first region T1)][AltContent: textbox (Thickness of the second region T2)]
[AltContent: textbox (T3>T2>T1)]


Regarding claims 4, 8 and 27: Baek discloses a second pattern portion (212) having second through holes (215) between the first (211) and third (213) portions (figures 2-4). 
Regarding claim 9: Baek shows that that the mask (130) can be considered to have a thickness gradually increasing from the first pattern portion (211) to the outside, as shown in the annotated figure above (T3>T2>T1).
Regarding claim 24: Baek discloses a mask assembly having a mask frame (110) and a mask (130) disposed on the frame, the mask (130) having a first pattern portion (211), a second pattern portion (212) and a third pattern portion (213) each having a plurality of first holes (214), second holes (215) and grooves (216)which are all through holes, where the grooves (216) are smaller in size than the first holes (214) such that the third pattern portion (213) and the grooves (216) can be considered to be a second region and first auxiliary pixel openings, respectively (pars. 37, 55, figures 2-4). Baek shows that that the mask (130) can be considered to have a thickness gradually increasing from the first pattern portion (211) to the outside, as shown in the annotated figure above (T3>T2>T1).

Claim Rejections - 35 USC § 103
Claims 2, 6, 17, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claims 1, 4, 8-9, 24 and 27 above, and further in view of Xu et al.
Regarding claims 2 and 25: Baek shows that the grooves (216) are provided surrounding one side of the first pattern portion (211) but fails to explicitly disclose that the sizes of the grooves (216) gradually decrease from the first pattern portion (211) outward. However, Xu et al. discloses a similar mask device having transition holes (300) that surround a deposition area (2) where the transition holes are arranged regularly around one side of the deposition area (2) and their sizes gradually decrease further away from the deposition area (2) (pars. 41-42, 51, figures 2-3 and 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to make the grooves (216) of Baek gradually decrease in size as they move outwards in the same way done in Xu et al. because Xu et al. teaches that this helps diminish a repulse magnetic force caused by the abrupt change in volume of the mask at each position (pars. 39-42). 
Regarding claims 6 and 28: Baek and Xu et al. teach that the transition holes (300) within the first transition area (31) are smaller than the deposition holes (20) in the deposition area (2) and the sizes of the transition holes (300) in the first transition area (31) gradually decrease further from the deposition area (2) (Xu et al. par. 69, figures 11-12).  
Regarding claim 17: Baek fails to explicitly disclose any of the thickness values. However, Xu et al. discloses a similar mask device in which the thickness of the mask at every point is recognized as a result effective variable which affects the magnetic repulsive force thus affecting the yield (pars. 55-57). It would have obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the thicknesses at each point on the mask of Baek such that the thickness in the first pattern portion is between 10 and 25 microns and the thickness and thicknesses of the third pattern portion is less than or equal to 30 microns because Xu et al. teaches that these thicknesses are result effective variables and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Claims 3, 18-19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Xu et al. as applied to claims 1-2, 4, 6, 8-9, 17, 24-25 and 27-28 above, and further in view of Baek (US 2015/0165464, hereinafter referred to as ‘464).
Regarding claims 3 and 26: Baek and Xu et al. fail to explicitly disclose that the transition holes (300) are arranged as a plurality of circles of holes (300). However, ‘464 discloses a similar mask device in which a plurality of circular bands of dummy patterns (DP1, DP2) having openings are provided outside of the active pattern (AP) region which has openings (pars. 87-89, figures 7-8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the transition area (3) of Xu et al. such that the transition holes (300) are arranged in a plurality of circular bands surrounding the deposition holes (20) in a manner similar to that taught by ‘464 because ‘464 discloses that this arrangement helps distribute tensile stresses better to the dummy patterns and prevents any deformation of the active deposition patterns (par. 94). 
Regarding claims 18-19: Baek, Xu et al. and ‘464 fail to explicitly disclose the claimed relationship between the gradually decreasing opening sizes. However, Xu et al. does disclose that the rate of volume change of adjacent transition openings should be reduced as much as possible to reduce the repulsive magnetic force effect, such that the specific relationship between each adjacent opening size is a result effective variable (par. 42). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the gradually decreasing opening sizes of Baek and Xu et al. to have a relationship of X-x1 for the first circle of openings and X-x1-x2 for the second circle of openings where x1 and x2 are 10% of X because Xu et al. teaches that this size relationship between adjacent transition holes is a critical result effective variable (par. 42) and optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).

Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2015/0007768) in view of ‘464.
Regarding claim 20: Lee discloses a mask apparatus including a mask frame (10) and a mask (100) disposed on the frame where the mask (100) includes a plurality of different regions including pattern parts (110), dummy pattern parts (120), and fixing parts (130), the first two of which can be considered a first region having a plurality of pattern openings (OP) and a second region having a plurality of recesses (CC) which are auxiliary pixel openings having a smaller size than the pattern openings (OP) in at least the thickness direction, where the recesses (CC) are arranged around the pattern parts (110) and have a maximum thickness which gradually increases towards the ends of the mask such that the maximum thickness of the pattern part (110) (T1) is smaller than the maximum thickness of one of the recesses (CC2) (T22) which is itself smaller than the maximum thickness of an adjacent recess (CC2) (T22) such that the thickness gradually increases (pars.  42-47, 56, 85, figures 1-4 and 7-12). Lee shows that the recesses (CC) can surround the pattern parts (110) (see figure 12) but fails to explicitly disclose that they are disposed around the pattern parts (110) as a plurality of circles of recesses (CC).
However, ‘464 discloses a similar mask device in which a plurality of circular bands of dummy patterns (DP1, DP2) having openings are provided outside of the active pattern (AP) region which has openings (pars. 87-89, figures 7-8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the dummy pattern parts (120) of Lee such that the recesses (CC) are arranged in a plurality of circular bands surrounding the pattern parts (110) in a manner similar to that taught by ‘464 because ‘464 discloses that this arrangement helps distribute tensile stresses better to the dummy patterns and prevents any deformation of the active deposition patterns (par. 94). 
Regarding claim 21: Lee fails to explicitly disclose the thickness values but does teach that the maximum thicknesses have a particular range such as 40%-60% of the thickness of the mask (pars. 56-60) and further teaches that the specific thickness gradient of the mask can cause wrinkle phenomena which can degrade the desired pattern being formed (pars. 8-9), therefore teaching that both the thickness values and the thickness relationship between adjacent regions is a result effective variable. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to experiment and optimize the thickness (T1) of the pattern parts (110) to be between 10 and 25 microns and the thickness (T22) of the recesses to be less than or equal to 30 microns because optimization of result effective variables is not considered to be a patentable advance (Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215).
Regarding claim 23: Lee discloses that the recesses (CC) are not through holes (see figures 3, 8 and 10). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of ‘464 as applied to claims 20-21 and 23 above and further in view of Xu et al.
Regarding claim 22: Lee fails to explicitly disclose that the recesses (CC) are through holes in addition to the pattern openings (OP). However, Xu et al. discloses a similar mask device having transition holes (300) that surround a deposition area (2) where at least some of the transition holes (300) are through holes (pars. 72-75, 80, figures 3 and 12). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use through-holes for the recesses (CC) of Lee because Xu et al. teaches that through-holes are functionally equivalent to non-through holes for transition or dummy openings when not using an abnormally shaped substrate panel (par. 74-75) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2144.06). 

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Xu et al. fails to read on the claims as amended.
In response:
Applicant’s arguments are moot because the Xu et al. reference is no longer used as the primary reference for any claims, and rather the Baek and Lee references have now been cited to teach the limitations of the independent claims. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717   
7/15/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717